DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
The examiner acknowledges that, during the interview of 7/19/2022, the examiner had previously explained to the applicant’s attorney, that the proposed amendments (that became the official amendments filed 7/22/2022) are still taught by Bernstein (see updated mapping below).  As stated in the interview, in order to advance prosecution, the examiner suggested clarifying that the application user interface is one of at least two regions, to differentiate from Bernstein, and to advance prosecution.

Claim Rejection Notes
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 14-21, are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al. (US 20160004432 A1, published: 1/7/2016).
Claim 1. (Currently Amended):  Bernstein teaches a method comprising: at an electronic device with one or more processors (Processor(s) 120 [Bernstein, FIG. 1A]), a non-transitory memory (Memory 102 [Bernstein, FIG. 1A]), a touch-sensitive surface, and a display device (Touch-Sensitive Display System 112 [Bernstein, FIG. 1A]):
displaying, via the display device, an application user interface that includes first content with respect to which a first plurality of editing operations have been performed (determining whether to perform an operation within a currently displayed application user interface or switch to a different application user interface in accordance with a location of a gesture on a touch-sensitive surface [Bernstein, 0055]; Examiner's Note: As illustrated in FIGS 8B and 8H);
while displaying the first content, detecting, on the touch-sensitive surface, a first multi-finger gesture directed to a region within the application user interface (these operations are, optionally, applied to single contacts (e.g., one finger contacts) or to multiple simultaneous contacts (e.g., "multitouch" /multiple finger contacts) [Bernstein, 0088].  With one or more fingers 202 [Bernstein, 0160].  Manipulating modifiable content through a single moving gesture detected in a predefined area of the touch-sensitive surface of a device [Bernstein, 0346]; [Bernstein, FIGS. 8B & 8H]; Examiner's Note: as illustrated in FIGS. 8B & 8H, these gestures are multi-touch gestures directed to a region within the UI), wherein detecting the first multi-finger gesture includes concurrently detecting a first movement of a first contact in a respective direction and detecting a second movement of a second contact in the respective direction (as shown in FIG. 8B, a gesture including a contact associated with a corresponding movement (a two -finger gesture including two concurrent contacts 20114 and 20116 and associated movements 20115 and 20117 on touch sensitive display 20102 or on first touch-sensitive portion 20104-1 of device 100) is detected on a touch-sensitive surface of device 100, the corresponding movement being in a first direction (e.g., from right to left with reference to the orientation of device 100 shown in FIG. 8B) [Bernstein, 0252, FIG. 8B]; [Bernstein, 0258, FIG. 8H]; Examiner's Note: as illustrated, two concurrent contacts, 20114 and 20116, are concurrently moving in the same direction, 20115 and 20117, from right to left); and
in response to detecting the first multi-finger gesture directed to the region within the application user interface: in accordance with a determination that the first multi-finger gesture includes more than a first predetermined amount of movement in a first direction, undoing one of the first plurality of editing operations in the application user interface (the device allows the user to undo a previously performed content-modification operation by performing a right to left swipe gesture in a predefined touch-sensitive portion of the device [Bernstein, 0346]); and
in accordance with a determination that the first multi-finger gesture includes more than the first predetermined amount of movement in a second direction that is different from the first direction, redoing one of the first plurality of editing operations in the application user interface (the disclosed embodiments provide a convenient method of manipulating modifiable content (e.g., enabling easy undoing and/or redoing of previously performed content-modification operations) through a single moving gesture detected in a predefined area of the touch-sensitive surface of a device. For example, the device allows the user to undo a previously performed content-modification operation by performing a right to left swipe gesture in a predefined touch-sensitive portion of the device; and the device allows the user to redo a previously performed (and subsequently canceled or undone) content-modification operation by performing a left to right swipe gesture in the predefined touch-sensitive portion of the device [Bernstein, 0346]).

Even if it is found that the teachings in Bernstein pars. 0252 & 0258 do not imply a first multi-finger gesture, wherein detecting the first multi-finger gesture includes concurrently detecting a first movement of a first contact in a respective direction and detecting a second movement of a second contact in the respective direction; undoing one of the first plurality of editing operations in the application user interface; redoing one of the first plurality of editing operations in the application user interface; then it is also found in Bernstein par. 0386 that teaches that: various processes separately described herein can be combined with each other in different arrangements and optionally have one or more of the characteristics of the contacts, gestures, so that concurrent multi-finger gesture moving in the same direction, can be mapped as the undo and redo gestures.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the multi-finger gesture moving in the same direction to be mapped to the undo and redo gestures, because, as is well-known in the computer art, programmers may map the various functions of their computer program to different keys, input devices, and/or gestures.  Touchscreen input technology has been around for over 40 years, and like other more common input devices, such as keyboards, different gestures can be programmed to perform specific functions in the same way an "X" key or a space bar can programmed, per the will of the programmer, to perform certain functions.

Claim 2:  Bernstein teaches the method of claim 1.  Bernstein further teaches wherein the first multi-finger gesture is detected within a first application interface of a first application, the method further comprising: detecting, on the touch-sensitive surface of the electronic device, a second multi-finger gesture within a second application interface of a second application that is different from the first application, wherein the second application interface includes second content with respect to which a second plurality of editing operations have been performed (the disclosed embodiments provide a convenient method of launching selected applications or switching between applications through a single moving gesture (such as a single swipe gesture) detected in a portion on the touch-sensitive surface of a portable electronic device (e.g., a touch-sensitive chin or bezel of the device) [Bernstein, 0018]; Examiner's Note: wherein this application provides touch gestures for a plurality of applications); in response to detecting the second multi-finger gesture: in accordance with a determination that the second multi-finger gesture includes more than the first predetermined amount of movement in the first direction, undoing one of the second plurality of editing operations; and in accordance with a determination that the second multi-finger gesture includes more than the first predetermined amount of movement in the second direction, redoing one of the second plurality of editing operations (the disclosed embodiments provide a convenient method of manipulating modifiable content (e.g., enabling easy undoing and/or redoing of previously performed content-modification operations) through a single moving gesture detected in a predefined area of the touch-sensitive surface of a device. For example, the device allows the user to undo a previously performed content-modification operation by performing a right to left swipe gesture in a predefined touch-sensitive portion of the device; and the device allows the user to redo a previously performed (and subsequently canceled or undone) content-modification operation by performing a left to right swipe gesture in the predefined touch-sensitive portion of the device [Bernstein, 0346]).
 
Claim 3:  Bernstein teaches the method of claim 1.  Bernstein further teaches further comprising: after undoing one of the first plurality of editing operations in response to detecting the first multi-finger gesture, detecting, on the touch-sensitive surface of the electronic device, a second multi-finger gesture; and in response to determining that the second multi-finger gesture includes more than the first predetermined amount of movement in the first direction, undoing another one of the first plurality of editing operations (the device allows the user to undo a previously performed content-modification operation by performing a right to left swipe gesture in a predefined touch-sensitive portion of the device. As a result, the user does not need to make multiple concurrent contacts with the keyboard to manipulate text, but rather can modify pre-existing content through a single moving gesture in a predefined touch-sensitive portion of the device [Bernstein, 0346]; Examiner's Note: computer programs, functions, and actions, can inherently be run more than once.  In the case of undoing an action, this operation can be repeated providing there have been enough actions to be undone more than once).
 
Claim 4:  Bernstein teaches the method of claim 1.  Bernstein further teaches further comprising, in response to detecting the first multi-finger gesture: in accordance with a determination that the first multi-finger gesture includes more than a second predetermined amount of movement in the first direction, undoing another one of the first plurality of editing operations, wherein the second predetermined amount of movement in the first direction is larger than the first predetermined amount of movement in the first direction (the disclosed embodiments still preserve the traditional functionality associated with the single moving gesture (e.g., the swipe gesture) by providing one of two different responses to the gesture depending on the portion of the touch-sensitive surface that the gesture is detected on [Bernstein, 0292].  The disclosed embodiments provide a convenient method of manipulating modifiable content (e.g., enabling easy undoing and/or redoing of previously performed content-modification operations) through a single moving gesture detected in a predefined area of the touch-sensitive surface of a device. For example, the device allows the user to undo a previously performed content-modification operation by performing a right to left swipe gesture in a predefined touch-sensitive portion of the device. As a result, the user does not need to make multiple concurrent contacts with the keyboard to manipulate text, but rather can modify pre-existing content through a single moving gesture in a predefined touch-sensitive portion of the device [Bernstein, 0346]; Examiner's Note: computer programs, functions, and actions, can inherently be run more than once.  In the case of undoing an action, this operation can be repeated).
 
Claim 5:  Bernstein teaches the method of claim 1.  Bernstein further teaches further comprising, in response to detecting the first multi-finger gesture: in accordance with a determination that the first multi-finger gesture includes more than a second predetermined amount of movement in the second direction, redoing another one of the first plurality of editing operations, wherein the second predetermined amount of movement in the first direction is larger than the first predetermined amount of movement in the first direction (the disclosed embodiments provide a convenient method of manipulating modifiable content (e.g., enabling easy undoing and/or redoing of previously performed content-modification operations) through a single moving gesture detected in a predefined area of the touch-sensitive surface of a device. For example, the device allows the user to undo a previously performed content-modification operation by performing a right to left swipe gesture in a predefined touch-sensitive portion of the device; and the device allows the user to redo a previously performed (and subsequently canceled or undone) content-modification operation by performing a left to right swipe gesture in the predefined touch-sensitive portion of the device. As a result, the user does not need to make multiple concurrent contacts with the keyboard to manipulate text, but rather can modify pre-existing content through a single moving gesture in a predefined touch-sensitive portion of the device [Bernstein, 0346]).

Claim 14:  Bernstein teaches the method of claim 1.  Bernstein further teaches further comprising: in response to detecting the first multi-finger gesture: in accordance with the determination that the first multi-finger gesture includes more than the first predetermined amount of movement in the first direction, displaying an undo indicator indicative of an undo operation; and in accordance with the determination that the first multi-finger gesture includes more than the first predetermined amount of movement in the second direction, displaying a redo indicator indicative of a redo operation (the disclosed embodiments provide a convenient method of manipulating modifiable content (e.g., enabling easy undoing and/or redoing of previously performed content-modification operations) through a single moving gesture detected in a predefined area of the touch-sensitive surface of a device. For example, the device allows the user to undo a previously performed content-modification operation by performing a right to left swipe gesture in a predefined touch-sensitive portion of the device; and the device allows the user to redo a previously performed (and subsequently canceled or undone) content-modification operation by performing a left to right swipe gesture in the predefined touch-sensitive portion of the device. As a result, the user does not need to make multiple concurrent contacts with the keyboard to manipulate text, but rather can modify pre-existing content through a single moving gesture in a predefined touch-sensitive portion of the device [Bernstein, 0346]).
 
Claim 15:  Bernstein teaches the method of claim 1.  Bernstein further teaches further comprising: while displaying the first content, detecting, on the touch-sensitive surface, a single-finger single-tap input; and in response to detecting the single-finger single-tap input, performing a particular operation different from an undo operation or a redo operation (a swipe gesture that sweeps over an application icon optionally does not select the corresponding application when the gesture corresponding to selection is a tap [Bernstein, 0160]).
 
Claim 16:  Bernstein teaches the method of claim 1.  Bernstein further teaches further comprising: while displaying the first content, detecting, on the touch-sensitive surface, a single-finger double-tap input; and in response to detecting the single-finger double-tap input, performing a particular operation different from an undo operation or a redo operation (the definition for event 1 (187-1) is a double tap on a displayed object [Bernstein, 0150]).
 
Claim 17:  Bernstein teaches the method of claim 1, further comprising: while displaying the first content, detecting, on the touch-sensitive surface, a single-finger swipe input; and in response to detecting the single-finger swipe input, performing a particular operation different from an undo operation or a redo operation (the disclosed embodiments provide a convenient method of launching selected applications or switching between applications through a single moving gesture (such as a single swipe gesture) detected in a portion on the touch-sensitive surface of a portable electronic device (e.g., a touch-sensitive chin or bezel of the device) [Bernstein, 0018]).
 
Claim 18:  Bernstein teaches the method of claim 1, further comprising: while displaying the first content, detecting, on the touch-sensitive surface, a second multi-finger gesture, wherein the second multi-finger gesture is associated with more than a threshold number of fingers associated with the first multi-finger gesture; and in response to detecting the second multi-finger gesture, performing a particular operation different from an undo operation or a redo operation (a user is enabled to select one or more of the graphics by making a gesture on the graphics, for example, with one or more fingers 202 (not drawn to scale in the figure) or one or more styluses 203 (not drawn to scale in the figure) [Bernstein, 0160]).
 
Claim 19. (Currently Amended):  Bernstein teaches an electronic device comprising: one or more processors (Processor(s) 120 [Bernstein, FIG. 1A]); a non-transitory memory (Memory 102 [Bernstein, FIG. 1A]); a touch-sensitive surface; a display device (Touch-Sensitive Display System 112 [Bernstein, FIG. 1A]); and one or more programs, wherein the one or more programs are stored in the non-transitory memory and configured to be executed by the one or more processors, the one or more programs including instructions for:
displaying, via the display device, an application user interface that includes first content with respect to which a first plurality of editing operations have been performed (determining whether to perform an operation within a currently displayed application user interface or switch to a different application user interface in accordance with a location of a gesture on a touch-sensitive surface [Bernstein, 0055]; Examiner's Note: As illustrated in FIGS 8B and 8H);
while displaying the first content, detecting, on the touch-sensitive surface, a first multi-finger gesture directed to a region within the application user interface (these operations are, optionally, applied to single contacts (e.g., one finger contacts) or to multiple simultaneous contacts (e.g., "multitouch" /multiple finger contacts) [Bernstein, 0088].  With one or more fingers 202 [Bernstein, 0160].  Manipulating modifiable content through a single moving gesture detected in a predefined area of the touch-sensitive surface of a device [Bernstein, 0346]; [Bernstein, FIGS. 8B & 8H]; Examiner's Note: as illustrated in FIGS. 8B & 8H, these gestures are multi-touch gestures directed to a region within the UI), wherein detecting the first multi-finger gesture includes concurrently detecting a first movement of a first contact in a respective direction and detecting a second movement of a second contact in the respective direction (as shown in FIG. 8B, a gesture including a contact associated with a corresponding movement (a two -finger gesture including two concurrent contacts 20114 and 20116 and associated movements 20115 and 20117 on touch sensitive display 20102 or on first touch-sensitive portion 20104-1 of device 100) is detected on a touch-sensitive surface of device 100, the corresponding movement being in a first direction (e.g., from right to left with reference to the orientation of device 100 shown in FIG. 8B) [Bernstein, 0252, FIG. 8B]; [Bernstein, 0258, FIG. 8H]; Examiner's Note: as illustrated, two concurrent contacts, 20114 and 20116, are concurrently moving in the same direction, 20115 and 20117, from right to left); and
in response to detecting the first multi-finger gesture directed to the region within the application user interface: in accordance with a determination that the first multi-finger gesture includes more than a first predetermined amount of movement in a first direction, undoing one of the first plurality of editing operations in the application user interface (the device allows the user to undo a previously performed content-modification operation by performing a right to left swipe gesture in a predefined touch-sensitive portion of the device [Bernstein, 0346]); and
in accordance with a determination that the first multi-finger gesture includes more than the first predetermined amount of movement in a second direction that is different from the first direction, redoing one of the first plurality of editing operations in the application user interface (the disclosed embodiments provide a convenient method of manipulating modifiable content (e.g., enabling easy undoing and/or redoing of previously performed content-modification operations) through a single moving gesture detected in a predefined area of the touch-sensitive surface of a device. For example, the device allows the user to undo a previously performed content-modification operation by performing a right to left swipe gesture in a predefined touch-sensitive portion of the device; and the device allows the user to redo a previously performed (and subsequently canceled or undone) content-modification operation by performing a left to right swipe gesture in the predefined touch-sensitive portion of the device [Bernstein, 0346]).

Even if it is found that the teachings in Bernstein pars. 0252 & 0258 do not imply a first multi-finger gesture, wherein detecting the first multi-finger gesture includes concurrently detecting a first movement of a first contact in a respective direction and detecting a second movement of a second contact in the respective direction; undoing one of the first plurality of editing operations in the application user interface; redoing one of the first plurality of editing operations in the application user interface; then it is also found in Bernstein par. 0386 that teaches that: various processes separately described herein can be combined with each other in different arrangements and optionally have one or more of the characteristics of the contacts, gestures, so that concurrent multi-finger gesture moving in the same direction, can be mapped as the undo and redo gestures.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the multi-finger gesture moving in the same direction to be mapped to the undo and redo gestures, because, as is well-known in the computer art, programmers may map the various functions of their computer program to different keys, input devices, and/or gestures.  Touchscreen input technology has been around for over 40 years, and like other more common input devices, such as keyboards, different gestures can be programmed to perform specific functions in the same way an "X" key or a space bar can programmed, per the will of the programmer, to perform certain functions.

Claim 20. (Currently Amended):  Bernstein teaches a non-transitory computer readable storage medium (Memory 102 [Bernstein, FIG. 1A]) storing one or more programs, the one or more programs comprising instructions, which, when executed by an electronic device with one or more processors (Processor(s) 120 [Bernstein, FIG. 1A]), a touch-sensitive surface, and a display device (Touch-Sensitive Display System 112 [Bernstein, FIG. 1A]), cause the electronic device to:
display, via the display device, an application user interface that includes first content with respect to which a first plurality of editing operations have been performed (determining whether to perform an operation within a currently displayed application user interface or switch to a different application user interface in accordance with a location of a gesture on a touch-sensitive surface [Bernstein, 0055]);
while displaying the first content, detect, on the touch-sensitive surface, a first multi-finger gesture directed to a region within the application user interface (these operations are, optionally, applied to single contacts (e.g., one finger contacts) or to multiple simultaneous contacts (e.g., "multitouch" /multiple finger contacts) [Bernstein, 0088].  With one or more fingers 202 [Bernstein, 0160].  Manipulating modifiable content through a single moving gesture detected in a predefined area of the touch-sensitive surface of a device [Bernstein, 0346]; [Bernstein, FIGS. 8B & 8H]; Examiner's Note: as illustrated in FIGS. 8B & 8H, these gestures are multi-touch gestures directed to a region within the UI), wherein detecting the first multi-finger gesture includes concurrently detecting a first movement of a first contact in a respective direction and detecting a second movement of a second contact in the respective direction (as shown in FIG. 8B, a gesture including a contact associated with a corresponding movement (a two -finger gesture including two concurrent contacts 20114 and 20116 and associated movements 20115 and 20117 on touch sensitive display 20102 or on first touch-sensitive portion 20104-1 of device 100) is detected on a touch-sensitive surface of device 100, the corresponding movement being in a first direction (e.g., from right to left with reference to the orientation of device 100 shown in FIG. 8B) [Bernstein, 0252, FIG. 8B]; [Bernstein, 0258, FIG. 8H]; Examiner's Note: as illustrated, two concurrent contacts, 20114 and 20116, are concurrently moving in the same direction, 20115 and 20117, from right to left); and
in response to detecting the first multi-finger gesture directed to the region within the application user interface: in accordance with a determination that the first multi-finger gesture includes more than a first predetermined amount of movement in a first direction, undo one of the first plurality of editing operations in the application user interface (the device allows the user to undo a previously performed content-modification operation by performing a right to left swipe gesture in a predefined touch-sensitive portion of the device [Bernstein, 0346]); and
in accordance with a determination that the first multi-finger gesture includes more than the first predetermined amount of movement in a second direction that is different from the first direction, redo one of the first plurality of editing operations in the application user interface (the disclosed embodiments provide a convenient method of manipulating modifiable content (e.g., enabling easy undoing and/or redoing of previously performed content-modification operations) through a single moving gesture detected in a predefined area of the touch-sensitive surface of a device. For example, the device allows the user to undo a previously performed content-modification operation by performing a right to left swipe gesture in a predefined touch-sensitive portion of the device; and the device allows the user to redo a previously performed (and subsequently canceled or undone) content-modification operation by performing a left to right swipe gesture in the predefined touch-sensitive portion of the device [Bernstein, 0346]).

Even if it is found that the teachings in Bernstein pars. 0252 & 0258 do not imply a first multi-finger gesture, wherein detecting the first multi-finger gesture includes concurrently detecting a first movement of a first contact in a respective direction and detecting a second movement of a second contact in the respective direction; undo one of the first plurality of editing operations in the application user interface; redo one of the first plurality of editing operations in the application user interface; then it is also found in Bernstein par. 0386 that teaches that: various processes separately described herein can be combined with each other in different arrangements and optionally have one or more of the characteristics of the contacts, gestures, so that concurrent multi-finger gesture moving in the same direction, can be mapped as the undo and redo gestures.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the multi-finger gesture moving in the same direction to be mapped to the undo and redo gestures, because, as is well-known in the computer art, programmers may map the various functions of their computer program to different keys, input devices, and/or gestures.  Touchscreen input technology has been around for over 40 years, and like other more common input devices, such as keyboards, different gestures can be programmed to perform specific functions in the same way an "X" key or a space bar can programmed, per the will of the programmer, to perform certain functions.

Claim 21. (New):  Bernstein teaches the method of claim 1.  Bernstein further teaches further comprising, while displaying the application user interface that includes the first content, displaying, via the display device, a toolbar region that is separate from the application user interface, wherein the first multi-finger gesture is directed to outside of the toolbar region ([Bernstein, FIG. 8B, 8H]; Examiner's Note: as illustrated in the Figures, the toolbar region, featuring Phone, Mail, Browser, and iPod, is outside of the multi-finger gesture region).

Claims 6 and 7, are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al. (US 20160004432 A1, published: 1/7/2016), in view of Chen et al. (US 20120013556 A1, published: 1/19/2012).
Claim 6:  Bernstein teaches the method of claim 1.  Bernstein does not teach further comprising, in response to detecting the first multi-finger gesture, in accordance with a determination that the first multi-finger gesture includes more than the first predetermined amount of movement in a third direction that is different from the first direction and the second direction, copying selected first content.
However, Chen teaches further comprising, in response to detecting the first multi-finger gesture, in accordance with a determination that the first multi-finger gesture includes more than the first predetermined amount of movement in a third direction that is different from the first direction and the second direction, copying selected first content (there are certain gestures corresponding to certain traces, such as: a Drag Up gesture corresponding to a upward trace, a Drag Down gesture corresponding to a downward trace, a Forward gesture corresponding to a leftward trace, a Back gesture corresponding to a rightward trace, a Delete gesture corresponding to a left upward trace, a Undo gesture corresponding to a left downward trace, a Copy gesture corresponding to a right upward trace, a Paste gesture corresponding to a right downward trace, a Redo gesture corresponding to a counterclockwise trace, a Undo gesture corresponding to a clockwise trace [Chen, 0154].   A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim [MPEP 2114, II]; Examiner's Note:  Bernstein teaches different directions than Chen, but gesture directions are the Choice of the programmer).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the touch gesture mapped undo/redo commands invention of Bernstein to include the copy and paste gesture features of Chen.
One would have been motivated to make this modification to map gestures to any possible command that users are likely to encounter.  The applicant's invention, at its root, is a gesture mapping invention that updates older computer key mapping with the more modern gesture mapping.  Since many of today's modern computing devices use a touchscreen as their primary input, it would greatly assist users to import common computer functions, traditionally accessed by mouse or keyboard, with intuitive gestures that serve the same purpose.

Claim 7. (Previously Presented):  The combination of Bernstein and Chen, teaches the method of claim 6.  Chen further teaches further comprising, in response to detecting the first multi-finger gesture, in accordance with a determination that the first multi-finger gesture includes more than the first predetermined amount of movement in a fourth direction that is different from the first direction, the second direction, and the third direction, pasting previously selected first content (there are certain gestures corresponding to certain traces, such as: a Drag Up gesture corresponding to a upward trace, a Drag Down gesture corresponding to a downward trace, a Forward gesture corresponding to a leftward trace, a Back gesture corresponding to a rightward trace, a Delete gesture corresponding to a left upward trace, a Undo gesture corresponding to a left downward trace, a Copy gesture corresponding to a right upward trace, a Paste gesture corresponding to a right downward trace, a Redo gesture corresponding to a counterclockwise trace, a Undo gesture corresponding to a clockwise trace [Chen, 0154].   A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim [MPEP 2114, II]; Examiner's Note:  Bernstein teaches different directions than Chen, but gesture directions are the Choice of the programmer).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al. (US 20160004432 A1, published: 1/7/2016), in view of Yang et al. (US 20150339051 A1, published: 11/26/2015).
Claim 8:  Bernstein teaches the method of claim 1.  Bernstein does not teach further comprising, in response to detecting the first multi-finger gesture, in accordance with a determination that the first multi-finger gesture includes more than a predetermined number of multi-finger tap inputs, undoing one or more of the first plurality of operation.
However, Yang teaches further comprising, in response to detecting the first multi-finger gesture, in accordance with a determination that the first multi-finger gesture includes more than a predetermined number of multi-finger tap inputs, undoing one or more of the first plurality of operation (the device 100 may receive a gesture corresponding to an undo command. For example, when a user double-taps the partial handwritten content with two fingers, the device 100 may determine that an undo request regarding the partial handwritten content is received [Yang, 0352]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the touch gesture mapped undo/redo commands invention of Bernstein to include the multi-finger gesture mapping features of Yang.
One would have been motivated to make this modification in view of modern touch screens, to increase the functionality of single touch gestures, by allowing users to make use of more of their fingers.  Since most people have 10 fingers, it would be helpful and intuitive to key map features to more complex multi-finger gestures.

Claims 9, 10, 12, and 13, are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al. (US 20160004432 A1, published: 1/7/2016), in view of Smith (US 20160188181 A1, published: 6/30/2016).
Claim 9:  Bernstein teaches the method of claim 1.  Bernstein does not teach further comprising: while displaying the first content, detecting, on the touch-sensitive surface, a multi-finger tap input; and in response to detecting the multi-finger tap input, displaying, via the display device, an interface including a plurality of content manipulation operation affordances indicative of a corresponding plurality of content manipulation operations.
However, Smith teaches further comprising: while displaying the first content, detecting, on the touch-sensitive surface, a multi-finger tap input; and in response to detecting the multi-finger tap input, displaying, via the display device, an interface including a plurality of content manipulation operation affordances indicative of a corresponding plurality of content manipulation operations (favorites panel 4202 may be displayed in response to a gesture, the selection of a hardware or software button, voice command, accelerometer input (i.e. shaking the device, flicking the users wrist, etc.), and/or any other form of user input. In one embodiment, once favorites panel 4202 is displayed, a user may select an item using a slide pad 4204 located on the side of the device [Smith, 0826, FIG. 42]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the touch gesture mapped undo/redo commands invention of Bernstein to include the gesture accessed pop-up menu feature of Smith.
One would have been motivated to make this modification to expand a user's touch capabilities, by offering a pop-up menu that can include additional functions relative to the current applications that users are working on.  Thus, different applications can present users with more functions that may correspond with what the users are currently working on.

Claim 10. (Previously Presented):  The combination of Bernstein and Smith, teaches the method of claim 9.  Smith further teaches further comprising, while displaying the interface: in response to detecting the first multi-finger gesture, in accordance with a determination that the first multi-finger gesture includes less than the first predetermined amount of movement, maintaining display of the interface without performing any of the plurality of content manipulation operations (once favorites panel 4202 is displayed, a user may select an item using a slide pad 4204 located on the side of the device [Smith, 0826, FIG. 42]; Examiner's Note: this statement explains that once the panel is displayed, the computer waits for an input.  This means, that the panel is maintained after the initial input for opening said panel, less than a predetermined amount of movement).

Claim 12. (Currently Amended):  The combination of Bernstein and Smith, teaches the method of claim 9.  Smith further teaches further comprising: detecting, on the touch-sensitive surface of the electronic device, a first input directed to a respective one of the plurality of content manipulation operation affordances; and in response to detecting the first input, performing a content manipulation operation corresponding to the respective one of the plurality of content manipulation operation affordances (favorites panel 4202 may be displayed in response to a gesture, the selection of a hardware or software button, voice command, accelerometer input (i.e. shaking the device, flicking the users wrist, etc.), and/or any other form of user input. In one embodiment, once favorites panel 4202 is displayed, a user may select an item using a slide pad 4204 located on the side of the device [Smith, 0826, FIG. 42]).

Claim 13. (Currently Amended):  The combination of Bernstein and Smith, teaches the method of claim 9.  Bernstein further teaches further comprising: detecting, on the touch-sensitive surface of the electronic device, a drag input directed to an undo affordance of the plurality of content manipulation operation affordances; and in response to detecting the drag input, partially undoing a particular one of the first plurality of editing operations without undoing any other of the first plurality of editing operations (the disclosed embodiments provide a convenient method of manipulating modifiable content (e.g., enabling easy undoing and/or redoing of previously performed content-modification operations) through a single moving gesture detected in a predefined area of the touch-sensitive surface of a device. For example, the device allows the user to undo a previously performed content-modification operation by performing a right to left swipe gesture in a predefined touch-sensitive portion of the device; and the device allows the user to redo a previously performed (and subsequently canceled or undone) content-modification operation by performing a left to right swipe gesture in the predefined touch-sensitive portion of the device [Bernstein, 0346]; Examiner's Note:  by performing a single swipe gesture to undo a single operation).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al. (US 20160004432 A1, published: 1/7/2016) and Smith (US 20160188181 A1, published: 6/30/2016), and in further view of Chen et al. (US 20120013556 A1, published: 1/19/2012).
Claim 11. (Previously Presented):  The combination of Bernstein and Smith, teaches the method of claim 9.  The combination of Bernstein and Smith, does not teach further comprising: in accordance with a determination that the first multi-finger gesture is in the first direction, changing the appearance of a first one of the plurality of content manipulation operation affordances that corresponds to an undo operation; in accordance with a determination that the first multi-finger gesture is in the second direction, changing the appearance of a second one of the plurality of content manipulation operation affordances that corresponds to a redo operation; and in accordance with a determination that the first multi-finger gesture is in a third direction, changing the appearance of a third one of the plurality of content manipulation operation affordances that corresponds to a particular one of the plurality of content manipulation operations different from the undo operation and the redo operation, wherein the third direction is different from the first direction and the second direction.
However, Chen teaches further comprising: in accordance with a determination that the first multi-finger gesture is in the first direction, changing the appearance of a first one of the plurality of content manipulation operation affordances that corresponds to an undo operation; in accordance with a determination that the first multi-finger gesture is in the second direction, changing the appearance of a second one of the plurality of content manipulation operation affordances that corresponds to a redo operation; and in accordance with a determination that the first multi-finger gesture is in a third direction, changing the appearance of a third one of the plurality of content manipulation operation affordances that corresponds to a particular one of the plurality of content manipulation operations different from the undo operation and the redo operation, wherein the third direction is different from the first direction and the second direction (there are certain gestures corresponding to certain traces, such as: a Drag Up gesture corresponding to a upward trace, a Drag Down gesture corresponding to a downward trace, a Forward gesture corresponding to a leftward trace, a Back gesture corresponding to a rightward trace, a Delete gesture corresponding to a left upward trace, a Undo gesture corresponding to a left downward trace, a Copy gesture corresponding to a right upward trace, a Paste gesture corresponding to a right downward trace, a Redo gesture corresponding to a counterclockwise trace, a Undo gesture corresponding to a clockwise trace [Chen, 0154].   A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim [MPEP 2114, II]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the touch gesture mapped undo/redo commands invention of the combination of Bernstein and Smith, to include the additional gesture features of Chen.
One would have been motivated to make this modification to map gestures to any possible command that users are likely to encounter.  The applicant's invention, at its root, is a gesture mapping invention that updates older computer key mapping with the more modern gesture mapping.  Since many of today's modern computing devices use a touchscreen as their primary input, it would greatly assist users to import common computer functions, traditionally accessed by mouse or keyboard, with intuitive gestures that serve the same purpose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783.  The examiner can normally be reached on Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Seth A Silverman/Primary Examiner, Art Unit 2145